Citation Nr: 9905986	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

James W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to December 
1979.  This case was remanded by the Board of Veterans' 
Appeals (Board) in January 1998 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, for 
additional actions.  The case was returned to the Board in 
November 1998.

The record reflects that the veteran moved from Missouri to 
Nebraska in February 1998.  Although correspondence sent to 
the veteran's new address in Nebraska has been returned as 
"not deliverable" and "unable to forward," a June 1998 
Report of Contact form indicates that the veteran's 
representative has the same address for the veteran in 
Nebraska as VA.  Since the veteran cannot be located and has 
not corresponded with VA since his apparent move to Nebraska, 
the Board will decide the veteran's claim based on the 
evidence of record.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  More than slight instability or subluxation; limitation 
of extension to more than 10 degrees; limitation of flexion 
to less than 45 degrees; or more than infrequent episodes of 
locking, pain and effusion into the joint have not been 
demonstrated; the veteran does not have arthritis of his left 
knee. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
this claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's left knee disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

An August 1993 medical report from North Kansas City Hospital 
and VA outpatient records from August 1993 to February 1994 
document complaints and treatment for the veteran's right 
knee disability; they do not relate to the veteran's left 
knee disability.

On VA examination in May 1994, the veteran reported a history 
of pain and locking of the left knee.  Physical examination 
revealed lateral laxity of the left knee with medial and 
lateral tenderness at the joint articulations.  The lateral-
medial McMurray's test was positive.  Left knee range of 
motion was from 0-148 degrees.  Strength was full throughout 
the left lower extremity.  X-ray studies of the left knee did 
not show any bony abnormality.  Left lateral collateral 
laxity with possible insufficiency and left lateral meniscal 
tear were diagnosed.

The veteran testified at his personal hearing at the RO in 
March 1995 that he has some locking and instability of the 
left knee with constant knee pain.

VA outpatient records for April and September 1995 reveal 
that the veteran complained in April 1995 of occasional 
aching in the left knee; physical examination showed left 
knee motion from 0-135 degrees without effusion, joint line 
tenderness, or instability.  It was noted that X-rays were 
within normal limits.  The assessment in September 1995 was 
possible chondromalacia patellae.

On VA orthopedic examination in February 1997, the veteran 
complained of left knee pain.  It was noted that he wore a 
brace on his left knee and walked with a considerable limp.  
He could squat and arise with some difficulty.  There was no 
swelling or deformity present.  Range of motion was from 0 
degrees of extension to 85 degrees of flexion.  There was no 
lateral instability, crepitus, or pain on rotating the tibia 
on the knee joint.  Drawer sign was negative.  X-rays of the 
left knee did not show any significant bone or joint 
abnormality.  The pertinent diagnosis was remote injury of 
the knees with subsequent surgery on the right knee but 
remaining residuals of pain in the left knee, moderately 
symptomatic.

According to a July 1997 VA orthopedic examination report, 
the veteran complained of problems with his left knee.  He 
had a job putting markings on football fields and parking 
lots; he indicated that he was on his feet most of the time 
and was able to do his work.  On physical examination, the 
veteran could squat and arise with some little difficulty.  
There was full range of motion of the left knee without 
swelling, deformity, or pain on pressure on the knee when 
going through the range of motion against resistance.  Drawer 
sign was negative, and there was no pain elicited on rotating 
the tibia on the knee joint.  It was also noted that the 
veteran could flex his knee to 95 degrees and extend it to 
180 degrees.  There was crepitus or lateral instability.  
Remote injury to the left knee, mildly symptomatic, was 
diagnosed.  The examiner concluded that the veteran's left 
knee did not affect his employability, because he was able to 
work outdoors while on his feet for most of the day, and that 
there was a small amount of limitation of function in the 
left knee.  

VA outpatient records dated in December 1997 refer to 
problems with the right knee only.  A May 1998 VA examination 
was canceled because VA was unable to contact the veteran at 
his address of record.

The veteran is currently assigned a 10 percent evaluation for 
his left knee disability under Diagnostic Code 5257.  
According to this code, other knee impairment, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

According to the diagnostic codes for limitation of motion of 
the leg, a 10 percent evaluation is warranted when extension 
of the leg is limited to 10 degrees or flexion of the leg is 
limited to 45 degrees, a 20 percent evaluation is warranted 
when extension of the leg is limited to 15 degrees or flexion 
of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Following removal of semilunar cartilage, a 10 percent rating 
is authorized if the knee remains symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Although there was some left knee laxity on VA examination in 
May 1994, no instability or recurrent subluxation was found 
on subsequent VA outpatient examinations or on VA orthopedic 
examinations in February and July 1997.  No objective 
evidence of locking has been found, and the left knee 
examinations have repeatedly negative for swelling or 
effusion.  Therefore, the disability does not more nearly 
approximate the criteria for a 20 percent evaluation under 
Diagnostic Code 5257 or 5259.  
Range of motion tests have shown flexion to at least 85 
degrees and full extension. The provisions of 38 C.F.R. 
§§ 4.40, 4.45 concerning functional loss due to pain, 
weakness, incoordination and excess fatigability, including 
functional impairment on repeated use and during flare-ups, 
are for consideration in determining the extent of limitation 
of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
its January 1998 remand, the Board directed the RO to provide 
the veteran with a VA examination which adequately addresses 
all pertinent disability factors.  As discussed above, the RO 
attempted to comply with the Board's directive, but due to 
the veteran's failure to keep VA informed of his current 
address, the requested examination was not performed.  The 
July 1997 VA examiner indicated that there was no evidence of 
left knee pain on joint movement against resistance, there 
was only a small amount of limitation of function in the 
veteran's left knee, and the veteran's left knee was mildly 
symptomatic.  Despite the veteran complaints of left knee 
pain, he has indicated that he is able to work at a job in 
which he had to stand up most of the time.  Objectively, 
little evidence of left knee pathology has been found on any 
of the examinations for compensation or treatment purposes.  
None of the examination or treatment records document 
incoordination, weakness, atrophy, excess fatigability, pain 
on motion, or swelling.  Moreover, X-ray studies have been 
negative.  Therefore, when all pertinent disability factors 
are considered, the Board must conclude that the veteran's 
limitation of motion does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 5260 or 5261.  

Finally, the Board notes that since the veteran does not have 
arthritis of the left knee, separate evaluations under 
Diagnostic Codes 5257 and 5003 are not warranted.








ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee disability is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


